Order entered April 6, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00965-CV

                         GALOVELHO, LLC, Appellant

                                            V.

GREG ABBOTT, IN HIS OFFICIAL CAPACITY AS GOVERNOR OF THE
STATE OF TEXAS; COLLIN COUNTY, TEXAS; AND CITY OF FRISCO,
                      TEXAS, Appellees

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-02595-2020

                                      ORDER

      Before the Court is appellant’s April 5, 2022 unopposed motion for a three-

week extension of time to file its brief. We GRANT the motion and ORDER the

brief be filed no later than May 4, 2022.


                                                 /s/   BONNIE LEE GOLDSTEIN
                                                       JUSTICE